Title: From Alexander Hamilton to James McHenry, 8 June 1799
From: Hamilton, Alexander
To: McHenry, James


          
          
            Sir,
            New York June 8. 1799
          
          Capt Ellery, assistant to the Adjutant General, has taken his station in this City and has applied to me on the subject of to have him provided with Quarters. Independent of his personal accommodation,  — — stands — need of an office for his business. This application has naturally brought the subject to my mind in reference its different relations to myself. The remuneration of professional presents has on my part has now become almost entire and in a little time is likely to become absolutely so. This renders it a duty to my family to avail myself of all the rights attached to my Military situation. That of being provided with Quarters is one. The Commanding General, whether in a stationary position or in a moveable situation, is the course of — active service, is continually allowed for himself and such quarters; as also agreed with regards to and the Cheifs of the several staff Departments and their assistants.
          But Nothing has yet been regulated in regard to this object, as it relates to the general staff. The allowance of quarters is matter of usage and necessity. I shall be glad to understand from, your ideas on the subject
          With great respect I have the honor to be Dr Sir Yr. Obed St—
          The Secy of War
        